DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Unless otherwise indicated, all Amendments discussed in this section were received by the Office on March 8, 2022.
The Amendment to the Specification appears to overcome the objection to the Drawings. Therefore, the objection to the Drawings is withdrawn.
The Amendments to independent claim 1 and claims 8-9 appear to overcome the objections to claims 1-13. Therefore, the objections to claims 1-13 are withdrawn.
The Amendments to independent claim 14 appear to overcome the objections to claim 14. Therefore, the objections to claim 14 are withdrawn.
The Amendments to independent claim 15 appear to overcome the objection to claim 15. Therefore, the objections to claim 15 are withdrawn.
The Amendment to claim 19 appears to overcome both the objection to claim 19 and the warning to claim 19 in relation to claim 6. Therefore, both the objection and the warning are withdrawn.
The Amendments to claim 22 appear to overcome the objections to claim 22. Therefore, the objections to claim 22 are withdrawn.

EXAMINER’S AMENDMENT


The application has been amended as follows:
9. (Currently Amended) The method of claim 8, wherein the data transmission takes place asynchronously and a resynchronization is performed according to a bit-stuffing rule to ensure synchronization of a data transmitting station and a data receiving station, wherein the bit-stuffing rule is applied over the ranges from the start field to the end of the data field, wherein the bit-stuffing rule states that a stuff-bit is only inserted after a defined number of successive bits with the same transportation vehicle bus level, wherein the defined number is a natural number greater than the number 5 and wherein the number of inserted stuff-bits is entered in one section of the extended CRC field.

23. (Currently Amended) The bus interface of claim 22, wherein the data transmission takes place asynchronously and a resynchronization is performed according to a bit-stuffing rule to ensure synchronization of a data transmitting station and a data receiving station, wherein the bit-stuffing rule is applied over the ranges from the start field to the end of the data field, wherein the bit-stuffing rule states that a stuff-bit is only inserted after a defined number of successive bits with the same bus level, wherein the defined number is a natural number greater than the number 5 and wherein the number of inserted stuff-bits is entered in one section of the extended CRC field.

REASONS FOR ALLOWANCE
Claims 1-27 are allowed.


Referring to independent claim 1, the prior art of record does not appear to anticipate, explicitly teach, or fairly suggest a method for transmitting data over a transportation vehicle CAN serial communications bus, wherein the arbitration field is used to control transportation vehicle CAN bus access according to a Carrier Sense Multiple Access with Collision Resolution method, by prioritization of messages based on an identifier.
Further, it would not have been obvious to one of ordinary skill in the art to combine the above limitations with the remaining limitations of the claim.

Note that independent claims 14-15 contain the corresponding limitations of claim 1 as shown above; therefore, they are held to be allowable by the same reasoning accordingly.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B ROCHE whose telephone number is (571)270-1721. The examiner can normally be reached Monday-Friday, 10:30 - 7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.B.R/Examiner, Art Unit 2184                                                                                                                                                                                                        

/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184